It is ordered and adjudged by this court that the order of the said Public Utilities Commission of Ohio be, and the same is hereby, reversed for the reason that the same is unlawful and unreasonable.
This court having held in cause No. 24108, ante, 575, this day decided, that the Public Utilities Commission was not authorized to revoke the certificate issued to the Buckeye Stages, Inc., without notice and hearing, and the court having held in cause No. 24329, ante, 576, this day decided, that the Public Utilities Commission erred in not permitting the Buckeye Stages, Inc., to present evidence with reference to applications Nos. 5266, 5679 and 4559, the Public Utilities Commission was not, therefore, authorized to make the finding and order which was entered on April 11, 1933.
It is further ordered that this proceeding be remanded to the Public Utilities Commission for further proceedings according to law in cases Nos. 5189, 5698 and 5753 on the docket of the said Public Utilities Commission.
Order reversed and cause remanded.
WEYGANDT, C.J., ALLEN, STEPHENSON, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 578